DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-11, 13-17, 19-20, 24 and 26 are pending and examined in this office action.
	Claims 12, 18, 21-23, 25 and 27 have been cancelled.
	Examiner’s note: in the IDS filed on 04/25/2019, two NPL references were not considered (crossed out) because no date was given.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-11, 13-16, 19-20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 1 recites a method comprising: generating an augmented computation graph that includes a first set of replica nodes corresponding to a first node in the computation graph and a second set of replica nodes corresponding to a second node in the computation graph, wherein the replica nodes of the first set are connected by edges to the replica nodes of the second set according to dependency between the first node and the second node in the computation graph; adapting the augmented computation graph to include performance values for the edges, the replica nodes of the first set, and the replica nodes of the second set; and determining a path across the adapted computation graph via one replica node of the first set and one replica node of the second set based on the performance values. 

Step 2A – Prong 1: Claim 1 recites: generating an augmented computation graph that includes a first set of replica nodes corresponding to a first node in the computation graph and a second set of replica nodes corresponding to a second node in the computation graph, wherein the replica nodes of the first set are connected by edges to the replica nodes of the second set according to dependency between the first node and the second node in the computation graph (a mental step or a manual step of creating a graph); adapting the augmented computation graph to include performance values for the edges, the replica nodes of the first set, and the replica nodes of the second set (a mental step or a manual step of modifying a graph); determining a path across the adapted computation graph via one replica node of the first set and one replica node of the second set based on the performance values (a mental determination/data analysis of the modified graph). These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: The concept described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas (no step fits into this category). 
Dependent claims 2-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to integration of the abstract idea into a practical application, the additional element of dependent claims 2-7 recite more steps of data analysis and manipulation (adding nodes to the graph, calculating sums and performance values, assigning nodes to resources) which can be performed mentally or using pen and paper. Therefore, these claims are not patent eligible.
Independent claim 10 (an apparatus with memory and processers to perform a method similar to claim 1) with dependent claims 11, 13-16 are rejected under the similar rational as claims 1-7. The additional elements in the claim amounts to no more than generic hardware component with instructions to apply the exception, which cannot integrate a judicial exception into a practical application or provide an inventive concept
Independent claim 19 (storage medium storing instructions to perform a method similar to claim 1) with dependent claims 20, 24 are rejected under the similar rational as claims 1-7. The additional elements in the claim amounts to no more than mere instructions to apply the exception. Mere instructions stored in a computer readable medium to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, 16, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Epasto et al. (US PGPUB 2020/0035002) hereinafter Epasto, in view of Park et al. (US PGPUB 2011/0258617) hereinafter Park, and in view of Zuev et al. (US PGPUB 2020/0125898) hereinafter Zuev.

Per claim 1, Epasto discloses “a method comprising: generating an augmented computation graph that includes a first set of replica nodes corresponding to a first node in the computation graph and a second set of replica nodes corresponding to a second node in the computation graph, wherein the replica nodes of the first set are connected by edges to the replica nodes of the second set according to dependency between the first node and the second node in the computation graph” (claims 1, 6, 10; generate a second graph (augmented computation graph), the second graph comprising, for each node, of one or more nodes, of the first graph (computation graph), multiple nodes (a set of replica nodes) corresponding to the node of the first graph; each edge of the second graph corresponds to an edge of the first graph (i.e. same dependency in the second graph as the first graph)).
Epasto does not explicitly teach “adapting the augmented computation graph to include performance values for the edges, the replica nodes of the first set, and the replica nodes of the second set”. However, Park suggests the above (Fig. 3, paragraphs [0032]-[0034]; in a computation graph, assign performance values (CPU times) to each edge and node). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Epasto and Park to assign performance values to each edge and node in the augmented computation graph, which can be utilized to detect performance issues in a system modeled by the computation graph (Park, paragraphs [0004][0005]).
Epasto and Park also do not teach “determining a path across the adapted computation graph via one replica node of the first set and one replica node of the second set based on the performance values”. However, Zuev suggests determining the optimal path in a graph is a common practice in the field of the art (paragraph [0043]; search for the optimal path on a computation graph.  It is formulated in terms of weighted graphs: starting from a specific starting node of a graph, it aims to find a path to the given goal node having the smallest cost (least distance travelled, shortest time, etc.) or highest quality metric; (i.e. determine an optimal path from a starting node (node in the first set) and a goal node (a node in the second set) with smallest cost (least CPU times)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Epasto, Park and Zuev to determine an optimal path from a starting node (node in the first set) and a goal node (a node in the second set) with smallest cost (least CPU times), this optimal path would give the best performance (optimizing system performance).

Per claim 5, Park further suggests “wherein the performance values include a data transfer time corresponding to an edge among the edges and an execution time corresponding to a replica node among the replica nodes of the first set” (Fig. 3, paragraphs [0032]-[0034]; in a computation graph, assign performance values (CPU times) to each edge and node; i.e. CPU time spent on each edge and node).

Per claim 7, Zuev further suggests “wherein the path is determined based on comparison of sums of performance values along possible paths across the adapted computation graph” (paragraph [0043]; search for the optimal path on a computation graph; it is formulated in terms of weighted graphs: starting from a specific starting node of a graph, it aims to find a path to the given goal node having the smallest cost (least distance travelled, shortest time, etc.) or highest quality metric; (i.e. determine an optimal path with least CPU times sum compared to other paths)).

Claims 10, 14 and 16 are rejected under similar rationales as claims 1, 5 and 7.
Claim 19 is rejected under similar rationales as claim 1.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Epasto, in view of Park, and in view of Zuev, in view of Marshall et al. (US PGPUB 2012/0139921) hereinafter Marshall.

Per claim 6, Epasto does not explicitly teach “wherein the adapted computation graph includes an initial node and a final node that are added to a front end and an end of the augmented computation graph when adapting the augmented computation graph”. However, Marshall suggests the above (paragraphs [0018]-[0020]; determining a node path through a node graph, generally, a node path contains a starting node and a destination node, the starting node is the start point of the node path and the destination node is the end point of the node path). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Epasto, Park, Zuev and Marshall to include a starting node and a destination node when determining a node path in the computation graph, which would clearly indicate the beginning and the end of the path to users.

Claims 15 and 24 are rejected under similar rationales as claim 6.

Objected Claims
Claims 8-9, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Fritz et al. (US PGPUB 2014/0289733) disclose a method for efficient task scheduling in heterogeneous, distributed compute infrastructures. A job with an unknown resource requirement profile is received. The job includes a plurality of tasks. Execution of some of the plurality of tasks is scheduled on compute nodes of the cluster with differing capability profiles. Timing information regarding execution time of the scheduled tasks is received. A resource requirement profile for the job is inferred based on the received timing information and the differing capability profiles. Execution of remaining tasks of the job is scheduled on the compute nodes of the cluster using the resource requirement profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193